Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10, 21-23, and 26 in the reply filed on 14 June 2022 is acknowledged.
Claims 12, 13, 16, and 17; claim 18; and claim 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn respectively to nonelected Inventions II, III, and IV, there being no allowable generic or linking claim. 

Priority
Although priority claim to provisional application 62/667,589 is acknowledged, it is noted that this provisional application does not provide support for claims 3-9, 21, 22, 23, and 26.  For these claims, reference with an applicable date of 5 May 2019 or earlier is considered to be prior art.
	
Claim Interpretation
As the last clause of claim 1 (concerning the plurality of interconnected nano-scaffolds) is optional, any additional limitation that further defines the elements introduced in this clause is also considered optional.  As such, each of claims 4-9, 21, and 26 is considered to further limit the optional interconnected nano-scaffolds and is therefore considered to be also optional.  If Applicant actually wishes the various optional limitations in a dependent claim to be considered, that dependent claims should be amended as to expressly require the presence of the interconnected nano-scaffolds (as opposed to merely further limiting the nano-scaffolds).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 21-23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has two issues of indefiniteness.  First “metallized” in “metallized microtower” already indicates a metallic coating applied onto a base microtower.  As such, it is not clear if the “metallic layer” of claim 1 is directed to another layer deposited onto the metallization on the microtower, or if it refers to a further layer.  In view of the specification, the “metallic layer” is considered to refer to the metallization.
Next, claim 1 requires a “laminate layer”.  Laminate by definition requires at least two layers; however, in view of the specification, it appears that a single layer can also be a “laminate layer”.  For rejections below, “laminate layer” is considered to include a single layer.
As claims 2-10, 21-23, and 26 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-10, 21-23, and 26 are also held to be rejected.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In addition to the apertures recited in claim 1, claim 23 further requires opening in the insulating polymeric (material).  It is not clear if aperture and opening both refer to the same type of features (in which case, “opening” would be redundant), or if they refer to different features.  At least according to the description of Fig. 13, the openings in the polymeric material are located where the apertures are, and for prior art rejection below, aperture and opening are considered to refer to the same feature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 21, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0138581 A1 (“Bhandari”).
Bhandari incorporates by reference the disclosure of non-provisional application with the title “MICRO-NEEDLE ARRAYS HAVING NON-PLANAR TIPS AND METHODS OF MANUFACTURE THEREOF” and attorney docket number 00846-U4203.NP; see Bhandari ¶ 0001.  This application has serial number 11/807,766 and was published as U.S. 2008/0138583 A1; it is referred to as “Bhandari ‘583” in the rejection below.
Considering claims 1, 2, 4-10, 21, and 26, Bhandari discloses a micro-needle array 10 that includes a plurality of high-aspect ratio structures (viz. towers) in the form of micro-needles 12, wherein a portion of each micro-needle below a respective tip thereof is covered by an insulating polymeric coating 16 (Bhandari ¶ 0020-0021 and Fig. 1(d)).  Bhandari discloses that the disclosure therein is made in view of its applications to electrode arrays (id. ¶ 0006-0008), which is used for bio-assay purposes (Bhandari ‘583 ¶ 0007-0010).  As such, Bhandari is considered to have disclosed a microelectrode whose constituent components are biocompatible.  Regarding the micro-needles, Bhandari discloses that each needle has a respective base component and a respective conductive coating deposited thereupon, wherein the conductive coating is constituted of metals such as titanium (id. ¶ 0023-0024).  Bhandari further discloses that the insulating polymeric coating 16 does not cover respective tips of the micro-needles (id. clm. 18 and Bhandari Fig. 1(d)).  As such, the insulating polymeric coating 16 contains an aperture corresponding to a respective micro-needle tip.  Bhandari thus anticipates claims 1, 2, 4-9, 21, and 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandari, as applied to claim 10 above.
Considering claim 22, Bhandari is analogous, as it is from the same field of endeavor as that of the instant application (microelectrodes used for bio-assay purposes).  Although Bhandari does not expressly disclose the thickness of the insulating layer, it is contended that such a range would have been deemed obvious in view of the substantial similarities between the disclosure of the reference and the instant application.  Specifically, both the reference and the instant application discloses respective metallized electrodes that are additionally covered by an insulating polymeric coating.  The nature of the insulating coating (in that it is polymeric) and its intended usage (to act as an electric insulator, in particular as part of an electrode used for bio-assay purposes) are thus substantially similar.  Silence of a reference on a quantitative limitation when the reference discloses the general characteristic is not deemed to support patentability unless there is evidence indicating such quantitative limitation is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”; MPEP 2144.05 II.A.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandari, as applied to claim 10 above, and further in view of WO 2017/203685 A1 (referenced below using its counterpart English-language publication, U.S. 2020/0323453 A1 “Lee”).
Considering claim 3, Bhandari as discussed above is silent regarding thickness of the metallic coating.
However, in the field of microelectrodes used for bio-assay, it is known to use metallic coating layers having thickness of 50 to 100 nm, as such a thickness provides optimum balance of conductivity and pliability (Lee ¶ 0072).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have selected a range of 50 to 100 nm for the metallic coating in Bhandari, for the reasons mentioned in Lee.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bhandari, as applied to claim 10 above, and further in view of WO 2018/184104 A1 (“Wijdenes”).
Considering claim 23, Bhandari as discussed above is silent regarding horizontal size of the tips not covered by the insulating polymeric coating.
However, in the field of microelectrodes used for bio-assay, it is known to provide openings of ~30 µm in an insulating coating that otherwise covers other portions of needles of a microelectrode array (Wijdenes pg. 16 line 25+).  Given that the size of the opening depend on the size of the corresponding micro-needles, which can be adjusted (id. pg. 16 line 15-24), the size as recited in claim 23 is considered to be obvious in view of the fact that such a size is known in the field of microelectrodes.

Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2008/0150556 A1 appears relevant with respect to the optional scaffold constituted of nanofibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781